Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered December 10, 1993, convicting him of *720grand larceny in the second degree, forgery in the second degree (three counts), criminal possession of a forged instrument in the second degree (six counts), and criminal impersonation (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence was not legally sufficient to support his conviction (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We find unpersuasive the defendant’s contention that his sentence is excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, are without merit. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.